 
LICENSE AGREEMENT


THIS LICENSE AGREEMENT (the “Agreement”) is made as of March 24, 2010 (the
“Effective Date”) between Panacea Pharmaceuticals, Inc., a corporation organized
under the laws of Maryland (“Pharmaceuticals”), having its principal place of
business at 209 Perry Parkway, Suite 13, Gaithersburg, MD, and Panacea Global,
Inc. (“Global”), a corporation organized under the laws of Delaware, having its
principal place of business at Suite 11, 260 Edgeley Blvd., Concord, ON L4K 3Y4.


RECITALS


WHEREAS, Pharmaceuticals has developed various cancer diagnostic products used
for screening, monitoring, surveillance, and recurrence as well as for drug
sensitivity and as companion diagnostics for patient management;


WHEREAS, Pharmaceuticals owns or has acquired proprietary rights related to such
technology;


WHEREAS, Global has expertise in the development, marketing, and sales of
laboratory-based diagnostics; and


WHEREAS, Global desires to receive and Pharmaceuticals desires to grant, certain
licenses to Global with respect to the development, use, and marketing of
Licensed Products (as defined below) within the Territory (as defined below),
subject to the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, Pharmaceuticals and Global agree as follows:


SECTION 1


DEFINITIONS


For the purposes of this Agreement, the following terms, whether used in their
singular or plural form, shall have the respective meanings set forth below:


1.1         “Acquiring Entity” means any entity that acquires all or
substantially all of the stock, assets, or business of Pharmaceuticals (or all
or substantially all of the assets or business thereof related, in either case,
to this Agreement) or otherwise obtains control of Pharmaceuticals (with
“control”, for purposes of this Section 1.1, having the meaning set forth in
Section 1.2 below), or any affiliate of such an entity.


1.2         “Affiliate” means, in the case of either Party, a corporation or
other entity which, directly or indirectly, controls, is controlled by or is
under common control with, that Party. A corporation or other entity shall be
regarded as in control of another corporation or entity if it owns or directly
or indirectly controls more than fifty (50) percent of the voting stock or other
ownership interest of the other corporation or entity, or if it possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of the corporation or other entity.

 
 

--------------------------------------------------------------------------------

 

1.3         “Confidential Information” means any confidential or proprietary
information, technical data, or know-how of a Disclosing Party (as defined in
Section 9.1), provided, however, that Confidential Information does not include
information that (i) is in the possession of the Receiving Party (as defined in
Section 9.1) at the time of disclosure as shown by the Receiving Party's files
and records immediately prior to the time of disclosure, (ii) prior or after the
time of disclosure becomes part of the public knowledge or literature, not as a
result of any inaction or action of the Receiving Party; (iii) is received by
the Receiving Party on a non-confidential basis from a Third Party who is not
subject to an obligation of confidentiality to the Disclosing Party, or (iv) is
independently developed by the Receiving Party, as shown by the Receiving
Party’s records. Without limiting the generality of the foregoing, Global
acknowledges that Pharmaceuticals Know-How shall be considered Confidential
Information of Pharmaceuticals.


1.4         “Controlled” means, with respect to any intellectual property or
right therein, the possession by a Party of the ability to grant a license or
sublicense as provided for herein without violating the terms of any arrangement
or agreements between such Party and any Third Party.


1.5         “Cover” means that the use, manufacture, sale, offer for sale,
development, commercialization or importation of the subject matter in question
by an unlicensed entity would infringe a Valid Claim of a Patent.


1.6         “Customers” means Third Parties that are physicians, hospitals, or
other health care providers or health care facilities.


1.7         “Effective Date” has the meaning set forth in the preamble.


1.8         “Field” means the performance of central laboratory-based diagnostic
testing for cancer in humans based on the detection of HAAH levels in blood.


1.9         “HAAH” means human aspartyl beta-hydroxylase.


1.10       “Licensed Product” means the technology, method, process,
Pharmaceuticals Patent Rights, and Pharmaceuticals Know-How related to a
HAAH-based laboratory test to be provided by Pharmaceuticals pursuant to the
licenses granted in this Agreement.


1.11       “Licensed Service” means any service that is provided by Licensee to
a Customer involving the use of the Licensed Product in the Field.


1.12       “Party” means either Pharmaceuticals or Global as the context
requires, and “Parties” means, collectively, Pharmaceuticals and Global.


1.13       “Patent(s)” means any granted patents and pending patent
applications, together with all additions, divisionals, continuations,
continuations-in-part, substitutions, reissues, re-examinations, extensions,
registrations, patent term extensions, revalidations, supplementary protection
certificates, and renewals of any of the foregoing, and all foreign applications
and patents corresponding to or claiming priority from any of the foregoing.
 

--------------------------------------------------------------------------------




1.14       “Pharmaceuticals Know-How” means all unpatented inventions,
technology, methods, materials, know-how, studies, pre-clinical and clinical
data (including toxicology and safety data), tests and assays, reports,
manufacturing processes, regulatory filings (including drafts) and other
information Controlled by Pharmaceuticals or its Affiliates as of the Effective
Date or during the term of the Agreement, to the extent directly relating to the
commercialization of Licensed Products under this Agreement. Notwithstanding
anything to the contrary, Pharmaceuticals Know-How shall not include any of the
foregoing that is owned, licensed, or otherwise controlled by any Acquiring
Entity prior to the date of the transaction by which such Acquiring Entity first
became an Acquiring Entity, including any modifications or extensions thereto
(the “Acquiring Entity Know-How”), provided that such Acquiring Entity Know-How
was not already included within the Pharmaceuticals Know-How prior to the date
of the transaction by which such Acquiring Entity first became an Acquiring
Entity


1.15       “Pharmaceuticals Patent Rights” means the Patents Controlled by
Pharmaceuticals covering the Licensed Product in the Territory, including, to
the extent Controlled by Pharmaceuticals, the Patents set forth on Schedule A
hereto. Notwithstanding anything to the contrary, Pharmaceuticals Patent Rights
shall not include any Patents that are owned, licensed, or otherwise controlled
by any Acquiring Entity prior to the date of the transaction by which such
Acquiring Entity first became an Acquiring Entity (the “Acquiring Entity
Patents”), provided that such Acquiring Entity Patents were not already included
within the Pharmaceuticals Patent Rights prior to the date of the transaction by
which such Acquiring Entity first became an Acquiring Entity.


1.16       “Pharmaceuticals Territory” means United States and its territories
and protectorates.


1.17       “Regulatory Approval” means any and all approvals (including
supplements, amendments, pre- and post-approvals, pricing and reimbursement
approvals), licenses, registrations or authorizations of any national,
supra-national (e.g., the European Commission or the Council of the European
Union), regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity, that are necessary for the
marketing, sale and provision of Licensed Services to Customers in the
Territory, and the use of the Licensed Products in connection therewith, in a
regulatory jurisdiction.


1.18       “Regulatory Documentation” means, with respect to the Licensed
Product, all material regulatory filings and supporting documents created or
submitted to any regulatory agency or government authority (including any
supra-national agency such as in the European Union) and all data contained
therein including, without limitation, the contents of any Regulatory Approvals,
correspondence to and from the any regulatory agency or governmental authority,
minutes from meetings (whether in person or by audioconference or
videoconference) with regulatory authorities, registrations and licenses,
regulatory drug lists, advertising and promotion documents shared with
regulatory authorities, adverse event files, complaint files and manufacturing
records.


1.19       “Regulatory Filing” means any filings required by regulatory
authorities relating to the for the marketing, sale and provision of Licensed
Services to Customers in the Territory, and the use of the Licensed Products in
connection therewith.


1.20       “Sublicensing Revenue” means any revenue, income, financial, or other
consideration received by Global from a Third Party in the Territory except for
Canada as a one-time fee in consideration for the grant of a sublicense to such
Third Party under any of the rights granted under this Agreement.

 
 

--------------------------------------------------------------------------------

 

1.21       “Territory” means all other countries except for United States and
its territories and protectorates.


1.22       “Third Party” means any person or entity, which is not a Party or an
Affiliate of a Party to this Agreement.


1.23       “Valid Claim” means a claim of any pending patent application or any
issued, unexpired patent that has not been dedicated to the public, disclaimed,
abandoned or held invalid or unenforceable by a court or other body of competent
jurisdiction from which no further appeal can be taken, and that has not been
explicitly disclaimed, or admitted in writing to be invalid or unenforceable or
of a scope not Covering a particular product or service through reissue,
disclaimer or otherwise.


Any and all other capitalized terms set forth in this Agreement not otherwise
defined in this Section 1 shall have the meaning set forth elsewhere in this
Agreement.


SECTION 2


SCOPE OF LICENSE


2.1         LICENSE GRANT


Subject to the terms and conditions of this Agreement, Pharmaceuticals hereby
grants to Global a license, with rights of sublicense (as further described
below), under the Pharmaceuticals Patents and Pharmaceuticals Know-How to
provide Licensed Services in the Territory.


2.2         SUBLICENSING


Global shall have the right to sublicense its rights under Section 2.1 to one or
more Third Parties, provided that rights to Pharmaceuticals Know-How may only
sublicensed as part of a sublicense under all or some of the related
Pharmaceuticals Patents. Global shall provide Pharmaceuticals a written copy of
each proposed sublicense (and each amendment thereto, if any) reasonably (and at
least fifteen (15) business days in advance of its execution, and with a fully
executed copy within thirty (30) days following its execution. Each sublicense
shall (1) be subject to, and consistent with, the terms and conditions of this
Agreement, (2) be no less favorable to Pharmaceuticals than this Agreement, (3)
not conflict with the terms of this Agreement, (4) contain terms and conditions
reasonably sufficient to enable Global to comply with the terms of this
Agreement; and (5) include as a material term of such sublicense that such
sublicense shall terminate concurrent with any termination of this Agreement.


2.3         COVENANT TO MAINTAIN CERTAIN PATENT RIGHTS


Pharmaceuticals covenants and agrees to at all times during the term of this
Agreement to keep and maintain in valid force and effect the certain Exclusive
License Agreement by and between Rhode Island Hospital (“Brown University”) and
Pharmaceuticals dated November 29, 1999 (the “Brown License”) for the grant of a
worldwide, exclusive license (with the right to sublicense) for the Patents set
forth on Schedule B to this Agreement (the “Licensed Patent Rights”). Promptly
following the Effective Date, Pharmaceuticals shall obtain the required consent
to effect a sublicense of the Licensed Patent Rights in accordance with the
Brown License (the “Sublicense”). To facilitate Pharmaceuticals efforts to
obtain the Sublicense, Global agrees to cooperate with Pharmaceuticals and to
provide to Pharmaceuticals all information requested of Pharmaceuticals by Brown
University regarding Global and its operations as Brown University may request
to provide its consent to such sublicense. Upon receipt by Pharmaceuticals of
the consent of Brown University as required by the Brown License to the
Sublicense, the Pharmaceuticals Patent Rights licensed under this Agreement
shall be amended to include all of the Licensed Patent Rights within the Field.
 

--------------------------------------------------------------------------------




SECTION 3


FINANCIAL TERMS


3.1         EQUITY. Following the Effective Date, Global and Pharmaceuticals
agree to negotiate in good faith a mutually-acceptable Stock
Purchase/Subscription Agreement or similar definitive agreement for the
acquisition by Pharmaceuticals of 40,000,000 shares of the common stock of
Global (the “Stock Agreement”).


3.2         LICENSE FEE. As consideration for the licenses granted by
Pharmaceuticals to Global in this Agreement, Global shall pay Pharmaceuticals
two million and five hundred thousand dollars ($2,500,000.00) (the “License
Fee”) no later than within the thirty (30) days following Global’s receipt of
aggregate of ten million dollars ($10,000,000) in equity investment (the
“Minimum Capital”) (including but not limited to, for purposes of such
calculation, the principal and interest of any debt converted into equity in any
such financing) (the “Funding Period”). During the Funding Period, upon receipt
of any part or portion of the Minimum Capital, Global shall provide notice to
Pharmaceuticals of the amount of such part or portion received, the form and
nature of such part or portion of the Minimum Capital, whether issuance of
equity securities, issuance of debt securities, conversion of debt to equity, or
any other funding instrument, and shall together with such notice, remit to
Pharmaceuticals one-half of each such part or portion of the Minimum Capital as
and when received by Global until such time as the Licensee Fee shall be paid in
full.


3.3         SUBLICENSING REVENUE. As consideration for the licenses granted by
Pharmaceuticals to Global in this Agreement, Global shall pay Pharmaceuticals
twenty-five (25) percent of all Sublicensing Revenue (the “Revenue Share”).


3.4         U.S. FUNDS. Each payment pursuant to this Agreement shall be paid in
U.S. currency by wire transfer in immediately available funds to an account
designated by the receiving party, or by other mutually acceptable means. All
amounts specified in this Agreement are expressed in U.S. dollars.


3.5         PAYMENTS. All Revenue Share and payments due under Section 3.3 shall
be paid within thirty (30) days of the end of each calendar quarter during which
Sublicensing Revenue is received. Each payment shall be accompanied by a
statement stating the amount of Sublicensing Revenue received from each
sublicensee during the relevant calendar quarter and detailing the calculation
of Revenue Share due for such calendar quarter.


3.6         WITHHOLDING TAXES. Where any sum payable to Pharmaceuticals
hereunder is subject to any withholding or similar tax, Global shall pay such
withholding or similar tax to the appropriate government authority, deduct the
amount paid from the amount due Pharmaceuticals and secure and send to
Pharmaceuticals the best available evidence of such payment. Global will provide
Pharmaceuticals with reasonable assistance to enable Pharmaceuticals to recover
such taxes or amounts otherwise withheld as permitted by law.
 

--------------------------------------------------------------------------------




3.7         FOREIGN EXCHANGE. With respect to Sublicensing Revenue received in a
currency other than United States dollars, such Sublicensing Revenue will be
converted into the United States dollar equivalent using the rate published by
the Wall Street Journal (U.S. edition) for conversion of that foreign currency
into United States dollars on the last day of the quarter during which such
Sublicensing Revenue was received.


3.8         INTEREST. If Global fails to make any payment when due to
Pharmaceuticals under this Agreement, then interest shall accrue on the balance
due at a per annum rate of five percent (5%). Amounts due shall be compounded
monthly until Global meets the full financial obligation due at the time of the
next payment or invoice due date. The obligation to pay interest on such late
payments set forth herein shall not be construed to limit or restrict
Pharmaceuticals’ right to any other rights or remedies which may be available to
it, including any applicable right to terminate this Agreement in accordance
with the terms and conditions of this Agreement.


3.9         RECORDS; AUDITS. Global shall keep or cause to be kept such records
as are reasonably required to determine, in a manner, with respect to any
financial records, consistent with generally accepted accounting principles in
the United States, the amounts due under this Agreement and the Supply Agreement
and whether or not Global is complying with the terms of this Agreement and the
Supply Agreement; such records must be kept for a minimum of five (5) years
following the calendar year to which such records pertain. At the request (and
expense) of Pharmaceuticals, Global, its Affiliates, and sublicensees shall
permit Pharmaceuticals or any designee thereof, at reasonable times not more
than once a year and upon reasonable notice, to examine only those records as
may be necessary to determine, with respect to any calendar year ending not more
than five (5) years prior to Pharmaceuticals’ request, the correctness or
completeness of any report or payment made under this Agreement or the Supply
Agreement or whether or not Global has complied with the terms of this Agreement
or the Supply Agreement. Pharmaceuticals shall promptly provide a copy of the
results of any such audit or examination to Global. Pharmaceuticals shall bear
the full cost of the performance of any such audit or examination, unless such
audit or examination discloses an underpayment exceeding five percent (5%) of
the amount actually due hereunder with respect to any particular calendar
quarter or any other material breach of this Agreement or the Supply Agreement,
in which case Global shall bear the reasonable, documented cost of the
performance of such audit or examination. Global shall promptly pay to
Pharmaceuticals the amount of any underpayment of Revenue Share or for any
amounts otherwise due under the Supply Agreement revealed by such an examination
and review plus interest (in accordance with Section 3.8). Any overpayment by
Global of Revenue Share or any other amount paid to Pharmaceuticals (including,
without limitation, amounts paid under the Supply Agreement) revealed by an
examination and review shall, in Global’s sole discretion, (i) be
fully-creditable against future payments under this Agreement, or the Supply
Agreement (as applicable) or (ii) refunded to Global within thirty (30) days of
its request.

 
 

--------------------------------------------------------------------------------

 

SECTION 4


SUPPLY


Subject to the terms of this Agreement and the Supply and Services Agreement
attached hereto as Schedule C (the “Supply Agreement”), Global shall purchase
(and its Affiliates and sublicensees shall purchase) all of their requirements
for the consumables needed for use of the Licensed Product in provision or
delivery of the Licensed Services solely from Pharmaceuticals, and shall not
directly or indirectly make any Licensed Products themselves or have Licensed
Products manufactured by any Third Party. Global shall make sure that any
contracts it enters into with any sublicensees of the rights granted hereunder
or any Third Party concerning the commercialization of Licensed Products shall
include provisions imposing such limitation on such Third Parties and language
ensuring that Global is a third party beneficiary entitled to enforce such
provisions. The Parties shall execute the Supply Agreement simultaneously with
the execution of this Agreement.


SECTION 5


DILIGENCE


5.1         Global shall use commercially reasonable efforts to exploit the
rights granted under this Agreement for the Parties’ maximum economic benefit.


5.2         Global shall have sole responsibility for, and shall bear the cost
of preparing, all Regulatory Filings and Regulatory Approvals. Except as set
forth in Section 11.3.1, as between the Parties, Global will own and be fully
responsible for all Regulatory Approvals and Regulatory Filings for each country
in the Territory. Global shall maintain reasonably complete and accurate records
of all work conducted in furtherance of its efforts under this Agreement and all
material results, data and developments made in conducting such activities. Such
records shall be maintained in reasonably sufficient detail and in good
scientific manner reasonably appropriate for patent and regulatory purposes.


5.3         Global shall provide Pharmaceuticals a quarterly update, within
thirty (30) days of the end of each calendar quarter, summarizing the progress
and results of its, its Affiliates’, and sublicensees’ efforts to exploit the
rights granted under this Agreement, and any ongoing plans with respect thereto.
By February 15th of each year that this Agreement is in effect, Global must
provide Pharmaceuticals a reasonably detailed report describing the status of
Global’s, its Affiliates’, and sublicensees’ efforts to exploit the rights
granted under this Agreement, and any ongoing plans with respect thereto. The
report must, if and as requested and specified by Pharmaceuticals in advance,
provide information at least sufficient to meet Pharmaceuticals’ and its
licensors’ government reporting requirements.


5.4         Global shall comply, and shall ensure that its Affiliates and any
sublicensees comply, with all applicable laws, rules, and regulations in the
exercise of the rights granted under this Agreement and in any use of Licensed
Products in any manner whatsoever, including, without limitation, in the
provision or delivery of the Licensed Services.

 
 

--------------------------------------------------------------------------------

 


SECTION 6


INTELLECTUAL PROPERTY


6.1         ENFORCEMENT. If any Pharmaceutical Patents Rights is infringed by a
Third Party in the Territory during the term of this Agreement, the Party to
this Agreement first having knowledge of such infringement shall have promptly
notify the other Party in writing. The notice shall set forth the perceived
facts of such infringement in reasonable detail. Pharmaceuticals shall have the
sole right, but not the obligation, to institute, prosecute, and control any
action with respect to infringement and misappropriation of such Pharmaceuticals
Patents Rights in the Territory.


6.2         INFRINGEMENT ACTIONS BY THIRD PARTIES. If a Party, or to its
knowledge, shall be sued by a Third Party for infringement of a patent because
of the use of Licensed Products in the Territory, such Party shall promptly
notify the other in writing of the institution of such suit. The Party sued
shall control the defense of such suit at its own expense; provided, however, if
the Party being sued is being indemnified for such claim by the other Party,
then the indemnifying Party shall have the right to control the defense of the
claim in accordance with Section 8. Each Party shall cooperate fully in the
defense of such suit and shall furnish to the other Party all evidence and
assistance in its control. The Party sued shall make a preliminary decision to
defend or not defend its interests in such suit and shall so notify the other
Party in writing of its decision within thirty (30) days of the institution of
such a suit. If a Party after electing to defend a suit should at any time elect
to drop such defense, said Party shall immediately notify the other Party in
writing and permit such other Party to control the suit at such other Party’s
expense, in the name of the Party initiating the defense. If the Party sued
notifies the other Party in writing per the above that it shall not defend or
continue the defense of such suit, then the other Party shall have the right,
but not the obligation, to defend its interests in such a suit, and shall have
the right to litigate, settle, or otherwise dispose of such suit as it sees fit,
provided, however, that Global shall not settle such suit in a manner that would
adversely affect the Pharmaceuticals Patent Rights. Any judgments, settlements,
or damages payable with respect to legal proceedings covered by this Section 6.2
shall be paid by the Party which controls the litigation, subject to any claims
against the other Party for breach of or indemnification under this Agreement or
otherwise available at law or in equity.


6.3         PATENT TERM RESTORATION. The Parties hereto shall give reasonable
cooperation to each other in obtaining patent term restoration, extensions,
supplemental protection certificates, or their equivalents in any country in the
Territory where applicable to the Licensed Products.


6.4         TRADEMARKS. Global shall not, without the written consent and
authorization of Pharmaceuticals, use the (a) trade name, trademark or service
mark PANACEA or colorable imitations thereof (collectively, the “Pharmaceuticals
Marks”) in the name of the License Service or for any other purpose; (b)
Pharmaceuticals Marks in any press release, advertising, marketing and/or
promotional materials, documentation or collateral related to the Licensed
Product or Licensed Service. Global has no power or right to, and shall not
during the term of this Agreement or thereafter:


6.4.1    attack the title or any rights of Pharmaceuticals in and to the
Pharmaceuticals Marks;

 
 

--------------------------------------------------------------------------------

 

6.4.2    claim any right, title or interest in and to the Pharmaceuticals Marks
or any other trademarks or service marks of Licensor which is adverse to any of
Licensor's rights therein; or


6.4.3    register or apply for registration anywhere in the world of the
Pharmaceuticals Marks, or any other trademark or service mark which is similar
to or a colorable imitation thereof.


SECTION 7


REPRESENTATIONS, WARRANTIES, AND COVENANTS


7.1         REPRESENTATIONS AND WARRANTIES. Each Party represents and warrants
to the other that:


7.1.1    CORPORATE POWER: It is duly organized and validly existing under the
laws of its state of incorporation, and has full corporate power and authority
to enter into this Agreement and to carry out the provisions hereof.


7.1.2    DUE AUTHORIZATION: It is duly authorized to execute and deliver this
Agreement and to perform its obligations hereunder, and any person executing
this Agreement on its behalf has been duly authorized to do so by all requisite
corporate action.


7.1.3    BINDING AGREEMENT: This Agreement is legally binding upon such Party
and enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, or other laws of general application affecting the
availability of specific performance and general principles of equity whether
enforceability is considered a proceeding at law or equity. The execution,
delivery, and performance of this Agreement by it does not conflict with any
material agreement, instrument, or understanding, oral or written, to which it
is a party or by which it may be bound, nor violate any material law or
regulation of any court, governmental body or administrative or other agency
having jurisdiction over it.


7.2         REPRESENTATIONS AND WARRANTIES OF PHARMACEUTICALS. Pharmaceuticals
represents and warrants that: (a) it holds all licenses, franchises, ordinances,
authorizations, permits, certificates, orders, and approvals required for or
which are material to the ownership of the Licensed Product, including
Pharmaceutical Patents Rights; (b) the Licensed Product has not been obtained
through any fraudulent activity or misrepresentation; (c) there are no suits,
claims, or proceedings pending or threatened against Pharmaceuticals or any of
its Affiliates with respect to the Licensed Product or the making, having made,
using, selling, or offering for sale, a the Licensed Product; (d) there are no
Third Party patents that would adversely effect Global’s ability to use the
Licensed Product in the Field; and (e) Pharmaceuticals has not taken any action
to permit or neglected to take any action required in order to prevent the
exercise by the United States Government of any rights it may have with respect
to Pharmaceuticals Patents Rights or the Licensed Patent Rights to the detriment
of Global, and Pharmaceuticals will not take any action to permit or neglect to
take any action required in order to prevent such exercise.
 

--------------------------------------------------------------------------------




SECTION 8


INDEMNIFICATION


8.1         INDEMNIFICATION BY GLOBAL. Global hereby agrees to defend, indemnify
and hold harmless Pharmaceuticals and its officers, directors, employees,
consultants, and agents from and against any and all suits, claims, actions,
demands, liabilities, expenses and or losses, including reasonable attorney’s
fees and other costs of defense (the “Claims”) (a) resulting directly or
indirectly from the use, handling, storage, or other disposition of the Licensed
Products by Global, its Affiliates, agents, or sublicensees, but only to the
extent such Claims do not result from the negligence or intentional misconduct
of, or material breach of this Agreement by Pharmaceuticals, (b) resulting
directly from a breach of this Agreement by Global, or (c) resulting directly
from the negligence or intentional misconduct of Global, its officers,
directors, employees, contractors, or agents.


8.2         INDEMNIFICATION BY PHARMACEUTICALS. Pharmaceuticals hereby agrees to
defend, indemnify and hold harmless Global and its officers, directors,
employees, consultants, and agents from and against any and all Claims resulting
directly from a breach of this Agreement by Pharmaceuticals or resulting
directly from the negligence or intentional misconduct of Pharmaceuticals, its
officers, directors, employees, contractors, or agents, except to the extent
such Claims arise out of (a) the use, handling, storage, or other disposition of
the Licensed Products by Global, its Affiliates, agents, or sublicensees, (b) a
breach of this Agreement by Global or (c) the negligence or intentional
misconduct of Global, its officers, directors, employees, contractors, or
agents.


8.3         NOTIFICATION AND DEFENSE. In the event, a Party seeks
indemnification under this Section 8, it shall inform the indemnifying Party of
a Claim as soon as reasonably practicable after it becomes aware of any Third
Party Claim, shall permit the indemnifying Party to assume direction and control
of the defense of the Claim (including the right to settle the Claim solely for
monetary consideration), and shall cooperate as requested (at the expense of the
indemnifying Party) in the defense of the Claim. Except with the prior written
consent of the indemnified Party, which consent shall not be unreasonably
withheld, the indemnifying Party may not enter into any settlement of such
litigation unless such settlement includes an unqualified release of the
indemnified Party.
 
SECTION 9


CONFIDENTIALITY


9.1         UNDERTAKING; EXCEPTIONS.  Each Party acknowledges that from time to
time it may come into possession of certain Confidential Information of the
other Party. Except to the extent expressly authorized by this Agreement or
otherwise agreed in writing by the Parties, the Parties agree that the receiving
Party (the “Receiving Party”) shall, with respect to Confidential Information of
the other Party (the “Disclosing Party”) (i) keep Confidential Information
confidential, (ii) not publish or otherwise disclose Confidential Information to
any Third Party, except that it may disclose Confidential Information to its and
its Affiliates’ directors, officers and employees who have need to know
Confidential Information for the purposes of this Agreement and who are bound by
confidentiality and nonuse obligations at least as restrictive as those provided
herein, and the Receiving Party will be responsible for ensuring that all its
directors, officers, and employees to whom Confidential Information is disclosed
will also observe such obligations of confidentiality and non-use as provided
herein, and (iii) not use Confidential Information for any purpose other than as
provided for in this Agreement
 

--------------------------------------------------------------------------------




9.2         AUTHORIZED DISCLOSURE. Each Party may disclose Confidential
Information belonging to the other Party to the extent such disclosure is
reasonably necessary in the following instances:


(a)    filing or prosecuting patent applications under this Agreement;


(b)    regulatory fillings (including filings with the SEC);


(c)    prosecuting or defending litigation;


(d)    complying with applicable governmental regulations;


(e)    complying with the order of any other court or other governmental or
regulatory body having jurisdiction;


(f)    conducting preclinical or clinical trials of the Licensed Products; and


(g)           disclosure to Affiliates, sublicensees of Global, employees,
consultants, or agents who are bound by similar terms of confidentiality and
non-use at least equivalent in scope to those set for in this Section 9.


Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to this
Section 9.2 such Party will, except where impracticable, give reasonable advance
notice to the other Party of any disclosure required above and provide the other
Party a reasonable opportunity to review and comment on any potential disclosure
and use reasonable and diligent efforts to secure confidential treatment of
economic, trade secret, and other confidential or proprietary information to the
extent permitted by applicable laws, rules, and regulations and the applicable
governmental agency(ies). In any event, the Parties agree to take all reasonable
action to avoid disclosure of Confidential Information hereunder.


9.3         EXISTENCE AND TERMS OF AGREEMENT. The Parties agree that the fact of
the existence of this Agreement, the terms and conditions hereof and all
activities contemplated or performed hereunder are the Confidential Information
of the other Party and shall not be disclosed to any Third Party in any manner
whatsoever, including without limitation, by way of news articles, public
announcements or disclosures, except pursuant to an authorized disclosure under
Section 9.2 or 9.4 and to investment bankers, counsel accountants, financial
advisors, potential or actual investors, potential or actual lenders, potential
or actual acquirers, acquisition targets, or merger targets, actual or potential
sublicensees, or actual or potential other strategic partners, provided that
they are bound by obligations of confidentiality and non-use at least as
protective as those set forth in this Section 9.


9.4         PUBLICITY. The Parties will issue a joint press release announcing
the execution of this Agreement on or shortly following the Effective Date and
may desire or be required to issue subsequent press releases relating to the
Agreement or activities thereunder. The Parties shall consult with each other
reasonably and in good faith and agree with respect to the text and timing of
such press releases prior to the issuance thereof, provided that a Party may not
reasonably withhold consent to or delay of such releases
 

--------------------------------------------------------------------------------




SECTION 10


PUBLICATIONS


10.1       NOTICE OF PUBLICATION. If Global intends to publish or present the
results of any activities hereunder regarding its use of the Licensed Product it
shall provide Pharmaceuticals a reasonable advance opportunity, but no less than
thirty (30) days prior to its intended submission for publication (the “Review
Period”), to (a) review and comment on such proposed publication prior to its
submission and (b) review the proposed publication for any of Pharmaceuticals’
Confidential Information. During the Review Period, Pharmaceuticals may request
in writing, and Global shall agree to, (i) the deletion of any of
Pharmaceuticals’ Confidential Information, (ii) any reasonable changes requested
by Pharmaceuticals, or (iii) a delay of such proposed submission for an
additional period, not to exceed ninety (90) days, in order to protect the
potential patentability of any patentable information of Pharmaceuticals.


SECTION 11


TERM AND TERMINATION


11.1       TERM. This Agreement shall commence as of the Effective Date and
shall continue on a country-by-country basis within the Territory, until the
expiration of the last to expire Valid Claim included in the Pharmaceutical
Patent Rights covering the Licensed Product in a particular country, unless
terminated earlier as provided herein. Upon the expiration of the term of this
Agreement in a particular country, all licenses granted hereunder shall
terminate.


11.2       TERMINATION FOR CAUSE. Either Party may terminate this Agreement
prior to the expiration of the term of this Agreement upon the occurrence of any
of the following:


11.2.1  In the event either Party is subject to (a) a petition by one or more
creditors of the Borrower seeking: (i) the entry of a decree or order for relief
by a court having jurisdiction against or with respect to such Party in an
involuntary case under applicable bankruptcy or insolvency laws or similar laws
ordering the liquidation of such party; or (ii) a reorganization of such Party
or such Party’s business and affairs or the appointment of a receiver,
liquidator, assignee, custodian, trustee, or similar official for such Party or
any of such Party’s property, and such petition is not unconditionally dismissed
within sixty (60) days from the date of filing; or (b) a voluntary case filed by
any such Party under applicable federal, state or provincial bankruptcy or
insolvency or similar laws or the consent by such party to the appointment of or
taking possession by a receiver, liquidator, assignee, trustee, custodian or
similar official for such Party or any of such party’s property, or the making
by such Party of a general assignment for the benefit of creditors, or the
failure by such Party to generally to pay such Party’s debts as they become due;

 
 

--------------------------------------------------------------------------------

 

11.2.2   Global fails to become listed on any of the New York Stock Exchange or
any NASDAQ exchange (each, a “Stock Exchange”) within ninety (90) days of the
Effective Date;


11.2.3   Global fails to pay or Global determines it is unable to pay, the
License Fee within one hundred eighty (180) days of the date Global becomes
listed on any Stock Exchange, provided however, that if Pharmaceuticals intends
to terminate this Agreement under this Section 11.2.3, Pharmaceuticals shall
first give notice to Global at least sixty (60) days prior to the expiration of
such 180-day period;


11.2.4   The Parties fail to execute the Stock Agreement within 180 days of the
Effective Date, provided however, that the Party intending to terminate this
Agreement under this Section 11.2.4   shall first give notice to Global at least
sixty (60) days prior to the expiration of such 180-day period; or


11.2.5   upon the breach of any material provision of this Agreement or the
Supply Agreement by the other Party if the other Party has not cured such breach
within 60 days after written notice thereof by the non-breaching Party.


11.3       IMMEDIATE TERMINATION. This Agreement shall immediately terminate
upon the termination of (but not the natural expiration of) the Brown License.


11.4       EFFECT OF EXPIRATION OR TERMINATION


11.4.1   Upon the termination of this Agreement (i) all rights under the
licenses granted hereunder shall automatically terminate, Global shall cease the
provision and delivery of Licensed Services and shall cease and desist in any
and all uses of the Licensed Product; (ii) Global shall deliver, assign and
transfer to Pharmaceuticals all right, title, and interest in all Regulatory
Filings, Regulatory Documentation, Regulatory Approvals, and shall take all
actions and execute all documents reasonably necessary to effectuate such
delivery, assignment and transfer; and (iii) any sublicense agreement entered
into by Global in accordance with Section 2.2 that (a) does not impose any
obligations on Pharmaceuticals in excess of those contained in this Agreement,
(b) contains economic terms at least as favorable to Pharmaceuticals as those
contained in this Agreement and (c) provides for the assignment of such
sublicense agreement to Pharmaceuticals upon termination of this Agreement,
shall be automatically assigned to Pharmaceuticals if the sublicensee thereunder
is not in material breach of such sublicense agreement at the time of
termination.


11.4.2   Within thirty (30) days following the termination or expiration of this
Agreement, each Party shall deliver to the other Party any and all Confidential
Information, and any copies thereof, of the other Party in its possession,
except that the Party will be entitled to retain one (1) copy of all documents
in its legal archives.
 

--------------------------------------------------------------------------------




SECTION 12


MISCELLANEOUS

12.1       DISPUTE RESOLUTION PROCESS. The Parties recognize that disputes as to
certain matters may from time to time arise during the Term that relate to
either Party’s rights and/or obligations hereunder. It is the objective of the
Parties to facilitate the resolution of disputes arising under this Agreement in
an expedient manner by mutual cooperation and without resort to litigation or
arbitration. To accomplish this objective, the Parties agree that, in the event
of any disputes, controversies or differences that may arise between the
Parties, out of or in relation to or in connection with this Agreement, or for
the breach thereof, upon the request of either Party, the Parties agree to meet
and discuss in good faith a possible resolution thereof. If the matter is not
resolved within thirty (30) days following the request for discussions, either
Party may refer the matter to arbitration in accordance with Section 10.3 below.
Notwithstanding anything to the contrary, each Party shall be entitled to seek
appropriate injunctive relief in any court of competent jurisdiction (i) to
preserve such Party’s rights pending resolution of arbitration proceedings under
this Agreement, (ii) to avoid irreparable damages, or (iii) with respect to any
matters concerning intellectual property rights or confidentiality.


12.2       GOVERNING LAW AND JURISDICTION. This Agreement shall be governed and
construed in accordance with the laws of the State of Delaware without regard to
the conflicts of laws provisions hereof and without regard to the United Nations
Convention on Contracts for the International Sale of Goods. The sole
jurisdiction and venue for actions to enforce compliance with, or any dispute
arising from or related to this Agreement shall be the state and federal courts
of in and for New Castle County, Delaware. Both Parties consent to the
jurisdiction of such courts and agree that process may be served in the manner
allowed under state or federal law. In any action or proceeding to enforce
rights under this Agreement, the prevailing Party shall be entitled to recover
costs and attorneys’ fees.


12.3       ASSIGNMENT. Except as expressly provided hereunder, neither this
Agreement nor any rights or obligations hereunder may be assigned or otherwise
transferred by either Party without the prior written consent of the other Party
(which consent shall not be unreasonably withheld, condition, or delayed);
provided, however, that either Party may assign this Agreement and its rights
and obligations hereunder without the other Party’s consent in connection with
the transfer or sale of all or substantially all of that portion of the business
of such Party to which this Agreement relates to another Party, whether by
merger, sale of stock, sale of assets, or otherwise; provided, that, for
purposes of clarity, intellectual property rights of a party to such transaction
other than one of the initial Parties to this Agreement shall not be included in
the Licensed Product licensed hereunder. The rights and obligations of the
Parties under this Agreement shall be binding upon and inure to the benefit of
the successors and permitted assigns of the Parties. Any assignment not in
accordance with this Agreement shall be void.


12.4       FORCE MAJEURE. Neither Party shall be held liable or responsible to
the other Party nor be deemed to have defaulted under or breached this Agreement
for failure or delay in fulfilling or performing any term of this Agreement
(other than non-payment) when such failure or delay is caused by or results from
causes beyond the reasonable control of the affected Party, including, but not
limited to, fire, floods, embargoes, war, acts of war (whether war be declared
or not), insurrections, riots, civil commotions, strikes, lockouts, or other
labour disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority.


12.5       SEVERABILITY. In case any provision of this Agreement shall be
invalid, illegal, or unenforceable, that provision shall be limited or
eliminated to the minimum extent necessary so that this Agreement shall
otherwise remain in full force and effect and enforceable.

 
 

--------------------------------------------------------------------------------

 


12.6       NOTICE. All notices and other communications provided for hereunder
shall be in writing and shall be delivered personally, by overnight delivery
service or by facsimile, with confirmation of receipt, addressed as follows:


If to Pharmaceuticals, addressed to:


Dr. Hossein Ghanbari
Suite 13 – 209 Perry Parkway

Gaithersburg, MD  20877


If to Global, addressed to:


Dr. Mahmood Moshiri
Suite 11 – 260 Edgeley Blvd.

Concord, ON  L4K 3Y4


Either Party may specify or change an address to which notices and
communications shall thereafter be sent. Notices sent by facsimile shall be
effective upon confirmation of receipt; notices sent by mail or overnight
delivery service shall be effective upon receipt; notices via email shall be
effective if the recipient confirms receipt from the sender; and notices given
personally shall be effective when delivered.


12.7       INDEPENDENT CONTRACTORS. It is expressly agreed that Pharmaceuticals
and Global shall be independent contractors and that the relationship between
the Parties shall not mean that either has the authority to make any statement,
representations, or commitments of any kind on behalf of the other, or to take
any action, which shall be binding on the other Party, without the prior written
consent of the other Party.


12.8       ENTIRE AGREEMENT; AMENDMENT. This Agreement (including the exhibits
attached hereto) sets forth all of the covenants, promises, agreements,
warranties, representations, conditions, and understandings between the Parties
hereto with respect to the subject matter hereof and supersedes and terminates
all prior agreements and understandings between the Parties; provided, however,
that any nondisclosure agreement entered into by the Parties shall remain in
full force and effect in accordance with its terms.


No subsequent altercation, amendment, change, or addition to this Agreement
shall affect the rights of any Party hereto unless reduced to writing and signed
by the authorized officers of such Party, as applicable.


12.9       HEADINGS. The captions to the several Sections hereof are not a part
of this Agreement, but are merely guides or labels to assist in locating and
reading the several Sections hereof.


12.10     WAIVER. Except as specifically provided for herein, the waiver from
time to time by either of the Parties of any of their rights or their failure to
exercise any remedy shall not operate or be construed as a continuing waiver of
same or of any other of such Party’s rights or remedies provided in this
Agreement.

 
 

--------------------------------------------------------------------------------

 

12.11     COUNTERPARTS. This Agreement may be executed duplicate, each of which
shall be deemed to be an original but all of which shall constitute one and the
same Agreement.


[NEXT PAGE IS SIGNATURE PAGE]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.


PANACEA PHARMACEUTICALS, INC.
         
By:
/s/ Hossein A. Ghanbari
   
Name:
Hossein A. Ghanbari
   
Title:
CEO/CSO
         
PANACEA GLOBAL, INC.
         
By:
/s/ Mahmood Moshiri    
Name:
Mahmood Moshiri
   
Title:
Director
 


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A


Panacea Pharmaceuticals Patent Rights


US 11/668,421      Methods of Diagnosing, Predicting Therapeutic Efficacy and
Screening for New Therapeutic Agents for Leukemia —Pending


US 12/175,451      Methods of Diagnosing Lung Cancer—Pending

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B


Licensed Patent Rights under Brown License


US 6,783,758
 
Diagnosis and Treatment of Malignant Neoplasms—Issued
     
US 6,797,696
 
Diagnosis and Treatment of Malignant Neoplasms—Issued
     
US 6,812,206
 
Diagnosis and Treatment of Malignant Neoplasms—Issued
     
US 6,815,415
 
Diagnosis and Treatment of Malignant Neoplasms—Issued
     
US 7,094,556
 
Diagnosis and Treatment of Malignant Neoplasms—Issued
     
AUS 783327
 
Diagnosis and Treatment of Malignant Neoplasms—Issued
     
EU 1259813
 
Diagnosis and Treatment of Malignant Neoplasms—Pending
     
US 09/436,184
 
Diagnosis and Treatment of Malignant Neoplasms—Pending
     
US 11/376,941
 
Diagnosis and Treatment of Malignant Neoplasms—Pending
     
CA 2390374
 
Diagnosis and Treatment of Malignant Neoplasms—Pending
     
EU 07008309.2
 
Diagnosis and Treatment of Malignant Neoplasms—Pending
     
JP 2001-536582
 
Diagnosis and Treatment of Malignant Neoplasms—Pending
     
US 6,835,370
 
Diagnosis and Treatment of Malignant Neoplasms—Issued
     
US 11/020,965
 
Diagnosis and Treatment of Malignant Neoplasms —Pending
     
AUS 2002303802
 
Diagnosis and Treatment of Malignant Neoplasms —Pending
     
CA 2447367
 
Diagnosis and Treatment of Malignant Neoplasms —Pending
     
EU 02731861.7
 
Diagnosis and Treatment of Malignant Neoplasms —Pending
     
JP 2002-589650
 
Diagnosis and Treatment of Malignant Neoplasms —Pending
     
AUS 2005/218044
 
Diagnosis and Treatment of Malignant Neoplasms —Pending
     
US 11/974,076
 
Diagnosis and Treatment of Malignant Neoplasms (2nd  CIP) - Pending


 
 

--------------------------------------------------------------------------------

 

SCHEDULE C


Supply and Services Agreement

 
 

--------------------------------------------------------------------------------

 

SUPPLY AND SERVICES AGREEMENT


This Supply and Services Agreement (“Agreement”) is made and entered into
effective as of March 24, 2010 (the “Effective Date”), by and between Panacea
Pharmaceuticals, Inc., a Maryland corporation (“Supplier”), and PANACEA GLOBAL,
INC. a Delaware corporation (“Customer”). Supplier and Customer each may be
referred to herein individually as a “Party”, or collectively as the “Parties.”


Recitals


A.           Supplier and Customer are parties to a certain License Agreement
dated as of the Effective Date (the “License Agreement”).


B.           In connection with the performance of diagnostic testing services
pursuant to the License Agreement, Customer desires to obtain from Supplier
certain quantities of a reagent described on Attachment A hereto (“Reagent”) and
certain technology transfer, training, and technical support services as
described on Attachment C hereto (“Services”), and Supplier is willing to
provide such Reagent and Services upon the terms and conditions hereinafter set
forth.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the parties hereto, the
parties hereto agree as follows:


Agreement


1.
Order and Sale of Reagent.



1.1.       Orders. From time to time during the Term, Customer may
submit written purchase orders to Supplier for Reagent to be supplied hereunder.
Each such purchase order will set forth the quantity of Reagent desired and the
delivery date for such Reagent; provided, that the delivery date will be at
least thirty (30) days after the date of Supplier’s receipt of such purchase
order. Supplier will provide Customer with the quantities of Reagent set forth
in each purchase order that is submitted in compliance with the terms of this
Section 1.1. Such Reagent will meet the standards described on Attachment B
hereto (the “Reagent Specifications”); quantities of Reagent meeting the Reagent
Specifications are hereinafter referred to as “Conforming Reagent.”


1.2.       Purchase Price. The purchase price of Conforming Reagent shall
be lower of US $20/test or 10% of sale price of the individual test with
$8.00/test as minimum base price. The purchase price shall be paid as follows:
(i) at the time of submitting a purchase order for Reagent, Customer will remit
50% of the purchase price for the amount of Reagent ordered pursuant to such
purchase order, and (ii) within thirty (30) days after the delivery of Reagent
to Customer, Customer will remit the remaining 50% of the purchase price for
such Reagent, subject in each case to the terms and conditions set forth in
Section 2. Delivery shall be made when Reagent is shipped FCA (Incoterms 2000)
Supplier's facility, addressed as Customer shall direct from time to time and
shipped at Customer’s expense via a common carrier designated by Customer. Title
and risk of loss shall pass to Customer upon delivery to such common carrier.
 
- 1 -

--------------------------------------------------------------------------------




2.           Conforming Reagent. While it is the intent that Supplier will
provide Reagent which meets the Reagent Specifications, it is acknowledged that
Supplier does not so warrant and that Customer will itself inspect all Reagent
delivered to it and make an independent and thorough determination as to whether
the Reagent meets the Reagent Specifications. Customer agrees that it will
reject any Reagent which does not meet the Reagent Specifications. The parties
agree to the following protocol as respects Customer's acceptance of Reagent
delivered to it:


2.1.       Determination. Customer agrees to exercise commercially
reasonable efforts to determine whether Reagent is Conforming Reagent within 30
days of delivery. If Customer has not given written notice that a particular
shipment of Reagent is not Conforming Reagent within 45 days of delivery
thereof, such Reagent shall be deemed to be Conforming Reagent for all purposes
of this Agreement.


2.2.       Return. If Customer determines a quantity of Reagent is not
Conforming Reagent, it shall immediately notify Supplier in writing of its
determination and the particularities of non-conformance with the Reagent
Specifications, and promptly, at Supplier's request, return the subject Reagent,
which return shall be made FCA (Incoterms 2000) the site to which Supplier
shipped such Reagent, and which return shall be shipped via the same common
carrier by which the subject Reagent was shipped to Customer.


2.3.       Dispute Resolution. If Supplier disagrees with Customer's
determination of non-conformance with respect to any Reagent, and if the Parties
cannot resolve the matter within sixty (60) days of the issuance of the notice
referenced in the preceding Section 2.2, the Parties agree to immediately submit
the matter to a mutually acceptable independent laboratory for testing. The
independent laboratory will determine whether the Reagent in question conforms
to the Reagent Specifications. The determination of the independent laboratory
will be final and binding on the Parties. The costs of retaining the independent
laboratory will be borne by the Party whose determination regarding the
conformance of the Reagent was mistaken.


3.           Provision of Services. From time to time during the Term, Supplier
will provide Customer with the Services. During and following such initial
period, Customer may request additional Services to be provided on an a la carte
basis at an hourly billing rate of US$200 for Scientists and US$120 for
Assistant Scientists. Supplier will invoice Customer at the end of each calendar
month for Services provided during such month. Customer will pay all invoices
for Services within 30 days of receipt thereof.


4.           Payment Terms. All payments under this Agreement shall be made in
U.S. Dollars. Any amounts not paid within 30 days after the date due under this
Agreement are subject to interest from the date due through and including the
date upon which payment is received. Interest is calculated, over the period
between the date due and the date paid, at a rate equal to five percent (5%) per
annum. Supplier shall have the right to audit all books and records of Customer
concerning orders and use of the Reagent for compliance by Supplier with the
financial terms of this Agreement and the terms and conditions of the License
Agreement otherwise in accordance with Section 3.9 of the License Agreement as
if the references to the “Agreement” set forth in such Section 3.9 refer to this
Agreement.
 
- 2 -

--------------------------------------------------------------------------------




5.           Mutual Limits of Liability. NEITHER SUPPLIER NOR CUSTOMER SHALL BE
LIABLE FOR INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXTRAORDINARY OR PUNITIVE DAMAGES
OF ANY DESCRIPTION, WHETHER FOR DAMAGE TO REPUTATION OR GOODWILL, LOST PROFITS,
CLAIMS OF THIRD PARTIES OR OTHERWISE, RESULTING FROM ANY CAUSE WHATSOEVER
WHETHER SUCH ASSERTED DAMAGE PURPORTS TO BE BASED ON WARRANTY OR GUARANTY,
INDEMNITY OR OTHER CONTRACT, CONTRIBUTION, NEGLIGENCE, OTHER TORT OR OTHERWISE.


5.1.       Acknowledgement. Subject to the provisions of Section 5
above, Customer acknowledges that it is purchasing the Reagent from Supplier
strictly on an "AS IS" basis without any warranties or representations
(expressed or implied) of any sort, type or kind whatsoever.


5.2.       Indemnity. Each Party (the “Indemnifying Party”) agrees to
indemnify, defend and hold harmless the other Party (the “Indemnified Party”)
and its officers, directors, employees, members and agents from and against any
and all claims, demands, losses, damages, liabilities, settlement amounts, costs
and expenses (including without limitation, court costs and reasonable
attorneys’ fees) (collectively, the “Claims”) arising out of its and its
employees’, agents’, contractors’, vendors’ or service providers’ actual or
alleged acts or omissions including, but not limited to claims resulting
directly or indirectly from (a) the performance of its obligations hereunder or
(b) breach of any representation and warranty set forth herein. To the extent
that Customer is the Indemnifying Party for any Claim, Customer shall not be
required to indemnify Supplier (as the Indemnified Party) if such Claim results
from any allegation that any particular Reagent, at the time of shipment, was
actually known to Supplier to be not Conforming Reagent and with respect to
which Supplier did not so notify Customer in writing.


6.
Term and Termination.



6.1.       Term. The term of this Agreement will commence as of the
Effective Date and, unless earlier terminated in accordance with this Section 6,
will expire upon the expiration or termination of the License Agreement (the
“Term”).


6.2.       Termination for Breach. Any material failure by a Party
(“Breaching Party”) to comply with any of its material obligations contained in
this Agreement (such failure a “Material Breach”) will entitle the other Party
(“Non-Breaching Party”) to give to the Breaching Party written notice specifying
the nature of the Material Breach, requiring the defaulting Party to make good
or otherwise cure such Material Breach. If such Material Breach is not cured
within 60 days after the receipt of such notice, the Non-Breaching Party will be
entitled to terminate this Agreement on written notice to the Breaching Party
and without prejudice to any of its other rights conferred on it by this
Agreement; provided, however, that if the Breaching Party disputes the existence
of a Material Breach, the matter will be submitted for resolution in accordance
with the terms set forth in the License Agreement, and this Agreement cannot be
terminated by the Non-Breaching Party until a court of competent jurisdiction in
a final decision from which no further appeal can be taken has found such
Material Breach to exist.
 
- 3 -

--------------------------------------------------------------------------------




7.
Miscellaneous.



7.1.       Confidentiality. The Parties agree that any information disclosed
in connection with the performance of this Agreement, including ordering and
pricing information, will be treated as Confidential Information under the terms
and conditions set forth in Section 6 of the License Agreement, which Section is
hereby incorporated herein by reference.


7.2.       Assignment. Neither Party will sell, transfer, assign, delegate,
pledge or otherwise dispose of, whether voluntarily, involuntarily, by operation
of law or otherwise, this Agreement or any of its rights or duties under this
Agreement; provided, however, that either Party may assign or transfer this
Agreement or any of its rights or obligations under this Agreement to an
Affiliate and to any Third Party with which it merges or consolidates, or to
which it transfers all or substantially all of its assets to which this
Agreement relates; and provided, further, that the relevant assignee or
surviving entity assumes in writing all of the assigning Party’s obligations
under this Agreement. The assigning Party (except if it is not the surviving
entity) will remain jointly and severally liable with the relevant Third Party
assignee under this Agreement. Any purported assignment or transfer in violation
of this Section will be void ab initio and of no force or effect.


7.3.       Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of either Party under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof, (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom, and (d) in lieu of such illegal, invalid or
unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and reasonably
acceptable to the Parties herein. To the fullest extent permitted by applicable
law, each Party hereby waives any provision of law that would render any
provision prohibited or unenforceable in any respect.


7.4.       Governing Law. This Agreement, all disputes between the Parties
related to or arising out of this Agreement, the Parties’ relationship created
hereby, or the negotiations for and entry into this Agreement, including any
dispute concerning its conclusion, binding effect, amendment, coverage, or
termination, will be governed by the laws of the State of Maryland without
reference to any choice of law principles thereof that would cause the
application of the laws of a different jurisdiction.
 
- 4 -

--------------------------------------------------------------------------------




7.5.       Notices. All notices or other communications that are required
or permitted hereunder will be in writing and delivered personally, sent by
facsimile (and promptly confirmed by personal delivery or overnight courier as
provided herein), or sent by internationally-recognized overnight courier
addressed as follows:


If to Supplier, to:


Chief Executive Officer
Panacea Pharmaceuticals, Inc.
209 Perry Parkway, Suite 13
Gaithersburg, MD 20877
Facsimile:  240-465-0450


If to Customer, to:


Panacea Global, Inc.
260 Edgeley Blvd., Suite 11
Concord, ON  L4K 3Y4
Attention: Dr. Mahmood Moshiri
Facsimile: 888-469-6953


or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such
communication will be deemed to have been given (i) when delivered, if
personally delivered or sent by facsimile on a business day, and (ii) on the
second business day after dispatch, if sent by internationally-recognized
overnight courier. It is understood and agreed that this Section is not intended
to govern the day-to-day business communications necessary between the Parties
in performing their duties, in due course, under the terms of this Agreement.


7.6.      Entire Agreement; Modifications. This Agreement sets forth
and constitutes the entire agreement and understanding between the Parties with
respect to the subject matter hereof and all prior agreements, understanding,
promises and representations, whether written or oral, with respect thereto.
Each Party confirms that it is not relying on any representations or warranties
of the other Party except as specifically set forth herein. No amendment or
modification of this Agreement will be binding upon the Parties unless in
writing and duly executed by authorized representatives of both Parties.


7.7.       Relationship of the Parties. It is expressly agreed that the
Parties' relationship under this Agreement is strictly one of supplier and
customer, and that this Agreement does not create or constitute a partnership,
joint venture, or agency. Neither Party will have the authority to make any
statements, representations or commitments of any kind, or to take any action,
which will be binding (or purport to be binding) on the other. All persons
employed by a Party will be employees of such Party and not of the other Party
and all costs and obligations incurred by reason of any such employment will be
for the account and expense of such Party.
 
- 5 -

--------------------------------------------------------------------------------




7.8.       Waiver. Any term or condition of this Agreement may be waived at
any time by the Party that is entitled to the benefit thereof, but no such
waiver will be effective unless set forth in a written instrument duly executed
by or on behalf of the Party waiving such term or condition. The waiver by
either Party hereto of any right hereunder or of claims based on the failure to
perform or a breach by the other Party will not be deemed a waiver of any other
right hereunder or of any other breach or failure by said other Party whether of
a similar nature or otherwise.


7.9.       Counterparts. This Agreement may be executed in two or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.


7.10.     No Benefit to Third Parties. The representations, warranties,
covenants and agreements set forth in this Agreement are for the sole benefit of
the Parties hereto and their successors and permitted assigns, and they will not
be construed as conferring any rights on any other parties.


7.11.     Further Assurance. Each Party will duly execute and deliver, or cause
to be duly executed and delivered, such further instruments and do and cause to
be done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes, or to better assure and confirm unto
such other Party its rights and remedies under this Agreement.


7.12.     Construction. Except where the context otherwise requires,
wherever used, the singular will include the plural, the plural the singular,
and the use of any gender will be applicable to all genders. Unless used in
combination with the word “either,” the word “or” is used throughout this
Agreement in the inclusive sense (and/or). Unless expressly provided otherwise,
references to Sections are references to Sections of this Agreement. The
captions of this Agreement are for convenience of reference only and in no way
define, describe, extend or limit the scope or intent of this Agreement or the
intent of any provision contained in this Agreement. The term “including” as
used in this Agreement will mean including, without limiting the generality of
any description preceding such term. No rule of strict construction will be
applied against either Party.


[Signature page follows.]

 
- 6 -

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties have executed this Supply and Services Agreement
by their respective authorized representatives as of the date first written
above.


Panacea Pharmaceuticals, Inc.
 
Panacea Global, Inc.
         
By:
/s/ Hossein A. Ghanbari
 
By:
/s/ Mahmood Moshiri
Name: Hossein A. Ghanbari
 
Name: Mahmood Moshiri
Title: CEO/CSO
 
Title: Director



SCHEDULE OF ATTACHMENTS


A.
Description of Reagent

B.
Reagent Specifications

C.
Description of Services

 
 
- 7 -

--------------------------------------------------------------------------------

 

ATTACHMENT A


DESCRIPTION OF REAGENT


1% BSA Buffer
  

1% NaN3
  

Artificial Serum


Assay Buffer


Block Buffer


Calibrators


Coating Buffer


Wash Buffer


Negative Control Serum


Positive Control Serum


rHAAH


FB50


FB50b


Streptavidin-HRP


TMB Substrate Kit


Sulfuric Acid, 2.5N

 

--------------------------------------------------------------------------------

 
 
ATTACHMENT B



REAGENT SPECIFICATIONS

 
List of Solutions
 
Composition
     
Coating Buffer
 
For 1liter volume:
1L diH20, two packets of Carbonate-Bicarbonate
     
Block Buffer, pH 7.0
 
For 1 liter volume:
970mL diH20, 2 packets of Tris Buffered Saline
(TBS), 10.00 g Bovine Serum Albumin (BSA),
20mL of 1% NaN3
     
Assay Buffer, pH 7.0
 
For 1 liter volume:
970mL diH20, 2 TBS packets, 10.00 g BSA,
20mL of 1% NaN3, 1mL Tween-20,
     
1% BSA Buffer, pH 7.2
 
For 1 liter volume:
980mL diH20, 10.00 g BSA, 2 TBS packets
     
Wash Buffer
 
For 2 liter volume:
2L diH20, 4 TBS packets, 1mL Tween-20
     
Controls and calibrators
 
Description
     
Negative Control Serum
 
Pool of serum samples with low HAAH levels
     
Positive Control Serum
 
Pool of serum samples with high HAAH levels
     
Calibrators
 
Negative control serum, recombinant HAAH
   
(rHAAH)
     
FB50
 
Coating antibody
     
FB50b
 
Detection antibody
     
List of Reagents
         
Streptavidin-HRP
         
TMB Substrate Kit
         
Sulfuric Acid, 2.5N
   

  

 

--------------------------------------------------------------------------------

 

ATTACHMENT C


DESCRIPTION OF SERVICES


The Services include:


 
1.
Laboratory setup



 
2.
Technical support



 
3.
Training of personnel



 
4.
Design and content of promotional material



 
5.
Participation and presentation at technical seminars



 
6.
Help and support in regulatory affairs


 

--------------------------------------------------------------------------------

 